Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Claims 1, 10, and 17 have been amended.
Response to Arguments
Raghuramu 102 Rejection: The 102-rejection based on anticipation by Raghuramu et al has been withdrawn.
Zhang 102 Rejection: Applicants arguments have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CA 3056064 A1) hereafter Zhang in view of Yada et al (US 20200356592 A1) hereafter Yada.
Regarding claim 1, Zhang teaches a method comprising: accessing network traffic from a network, wherein the network traffic is associated with a plurality of entities (Para 0026, Network monitor device can function as a device identification system that monitors devices on network); determining one or more values associated with one or more properties associated with an entity, wherein the one or more values are based on the network traffic (Para 0027, The packet analysis by network monitor device 102 can include accessing information including the MAC address , protocol information, payload, and dynamic host control protocol (DHCP) patterns ); determining a first classification attribute (Para 0085, packet engine analysis can determine the operating system of the device is Rasbian and the vendor is ABC.) based on the one or more values associated with one or more properties associated with the entity using a first classification model; (Para 0053, Packet engine includes a DHCP analysis component; a protocol analysis component; a payload analysis component; and an identifier analysis component, “Packet engine” is analogous to “first classification model”); determining, by a processing device, a second classification attribute (Para 0071, device port analysis may determine device identification) based on the first classification attribute and the one or more values associated with one or more properties associated with the entity using a second classification model (Para 0069, The port engine device identifications may further be based on data analysis from the packet engine, “port engine” is analogous to “second classification model”); and storing the second classification attribute (Para 0071, If a fingerprint is matched, the device identification may be output to the device identification database).
Zhang does not appear to explicitly teach wherein the first classification attribute and the second classification attribute comprise different classification results. In analogous art, Yada teaches wherein the first classification attribute and the second classification attribute comprise different classification results (Para 79, the image classification component can use a first classification model to recognize the type of plant shown in the image, and a second classification model to recognize the plant's condition). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Zhang to include a first classification attribute and a second classification attribute that comprise different classification results, as taught by Yada. One of ordinary skill in the art would be motivated to modify the method of Zhang to include a first classification attribute and a second classification attribute that comprise different classification results in order to ensure a plurality of classification results will be determined, as suggested by Yada (Para 79, this will allow the query expansion component to include both terms “downy mildew” and “anemone” in its reformulated query).
Regarding claim 2, Zhang in view of Yada hereafter Zhang-Yada teaches the method of claim 1 further comprising: performing an action based on the second classification attribute (Zhang, Para 0071, If a fingerprint is matched, the device identification may be output to the device identification database).
Regarding claim 3, Zhang-Yada teaches the method of claim 1, wherein a first classification result comprises the first classification attribute (Zhang, Para 0085, the operating system of the device is Rasbian and the vendor is ABC) and a second classification result comprises the second classification attribute (Zhang, Para 0071, device identification), and wherein the second classification result is not present in the first classification result (Zhang, Para 0085-0086, packet engine analysis may not provide enough information to identify device).
Regarding claim 4, Zhang-Yada teaches the method of claim 1, wherein the second classification attribute (Zhang, Para 0071, device identification) has a higher granularity than the first classification attribute (Zhang, Para 0085, the operating system of the device is Rasbian and the vendor is ABC, device identification is a subset classification of operating system and vendor).
Regarding claim 5, Zhang-Yada teaches the method of claim 1, wherein the second classification attribute (Zhang, Para 0071, device identification) is different from the first classification attribute (Zhang, Para0085, the operating system of the device is Rasbian and the vendor is ABC).
Regarding claim 6, Zhang-Yada teaches the method of claim 1, wherein the first classification attribute is at least one of a vendor, a function, or an operating system (OS) (Zhang, Para 0085, the operating system of the device is Rasbian and the vendor is ABC).
Regarding claim 7, Zhang-Yada teaches the method of claim 1, wherein the second classification attribute is at least one of a vendor, a function, or an operating system (OS) (Zhang, Para 0071, device identification, device identification provides function).
Regarding claim 8, Zhang-Yada teaches the method of claim 1, wherein the second classification attribute is further based on additional information not present in the one or more values associated with one or more properties associated with the entity (Zhang, Para 00118, Port engine 220 may use a list of open TCP/UDP ports as a signature to make a determination about a device to be identified).
Regarding claim 9, Zhang-Yada teaches the method of claim 1, wherein the second classification attribute is based on at least one of a rule or a machine learning (ML) model (Zhang, Para 0069, Port engine is configured).
	Regarding claim 10, Zhang teaches a memory; and a processing device, operatively coupled to the memory, to: access network traffic from a network, wherein the network traffic is associated with a plurality of entities (Zhang, Para 0026, Network monitor device can function as a device identification system that monitors devices on network); determining one or more values associated with one or more properties associated with an entity, wherein the one or more values are based on the network traffic (Zhang, Para 0027, The packet analysis by network monitor device 102 can include accessing information including the MAC address , protocol information, payload, and dynamic host control protocol (DHCP) patterns ); determining a first classification attribute (Zhang, Para 0085, packet engine analysis can determine the operating system of the device is Rasbian and the vendor is ABC.) based on the one or more values associated with one or more properties associated with the entity using a first classification model (Zhang, Para 0053, Packet engine includes a DHCP analysis component, a protocol analysis component, a payload analysis component, and an identifier analysis component, “Packet engine” is analogous to “first classification model”); determining, by a processing device, a second classification attribute (Zhang, Para 0071, port analysis data may provide device identification) based on the first classification attribute and the one or more values associated with one or more properties associated with the entity using a second classification model (Zhang, Para 0069, The port engine device identifications may further be based on data analysis from the packet engine, “port engine” is analogous to “second classification model”); and storing the second classification attribute (Zhang, Para 0071, If a fingerprint is matched, the device identification may be output to the device identification database).
Zhang does not appear to explicitly teach wherein the first classification attribute and the second classification attribute comprise different classification results. In analogous art, Yada teaches wherein the first classification attribute and the second classification attribute comprise different classification results (Para 79, the image classification component can use a first classification model to recognize the type of plant shown in the image, and a second classification model to recognize the plant's condition). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Zhang to include a first classification attribute and a second classification attribute that comprise different classification results, as taught by Yada. One of ordinary skill in the art would be motivated to modify the method of Zhang to include a first classification attribute and the second classification attribute that comprise different classification results in order to ensure a plurality of classification results will be determined, as suggested by Yada (Para 79, this will allow the query expansion component to include both terms “downy mildew” and “anemone” in its reformulated query).
Regarding claim 11, Zhang-Yada teaches the system of claim 10, the processing device further to: performing an action based on the second classification attribute (Zhang, Para 0071, If a fingerprint is matched, the device identification may be output to the device identification database).
	Regarding claim 12, Zhang-Yada teaches the method of claim 10, wherein a first classification result comprises the first classification attribute (Zhang, Para 0085, the operating system of the device is Rasbian and the vendor is ABC) and a second classification result comprises the second classification attribute (Zhang, Para 0071, device identification), and wherein the second classification result is not present in the first classification result (Zhang, Para 0085-0086, packet engine analysis may not provide enough information to identify device).
	Regarding claim 13, Zhang-Yada teaches the system of claim 10, wherein the second classification attribute (Zhang, Para 0071, device identification) has a higher granularity than the first classification attribute (Zhang, Para 0085, the operating system of the device is Rasbian and the vendor is ABC, device identification is a subset classification of operating system and vendor).
	Regarding claim 14, Zhang-Yada teaches the system of claim 10, wherein the second classification attribute (Zhang, Para 0071, device identification) is different from the first classification attribute (Zhang, Para 0085, the operating system of the device is Rasbian and the vendor is ABC).
	Regarding claim 15, Zhang-Yada teaches the system of claim 10, wherein the second classification attribute is further based on additional information not present in the one or more values associated with one or more properties associated with the entity (Zhang, Para 00118, Port engine 220 may use a list of open TCP/UDP ports as a signature to make a determination about a device to be identified).
	Regarding claim 16, Zhang-Yada teaches the method of claim 10, wherein the second classification attribute is based on at least one of a rule or a machine learning (ML) model (Zhang, Para 0069, Port engine is configured).	
	Regarding claim 17, Zhang teaches a non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to: access network traffic from a network, wherein the network traffic is associated with a plurality of entities (Zhang, Para 0026, Network monitor device can function as a device identification system that monitors devices on network); determining one or more values associated with one or more properties associated with an entity, wherein the one or more values are based on the network traffic (Zhang, Para 0027, The packet analysis by network monitor device 102 can include accessing information including the MAC address , protocol information, payload, and dynamic host control protocol (DHCP) patterns ); determining a first classification attribute (Zhang, Para 0085, packet engine analysis can determine the operating system of the device is Rasbian and the vendor is ABC.) based on the one or more values associated with one or more properties associated with the entity using a first classification model (Zhang, Para 0053, Packet engine includes a DHCP analysis component, a protocol analysis component, a payload analysis component, and an identifier analysis component,  “Packet engine” is analogous to “first classification model”); determining, by a processing device, a second classification attribute (Zhang, Para 0071, device identification) based on the first classification attribute and the one or more values associated with one or more properties associated with the entity using a second classification model (Zhang, Para 0069, The port engine device identifications may further be based on data analysis from the packet engine, “port engine” is analogous to “second classification model”); and storing the second classification attribute (Zhang, Para 0071, If a fingerprint is matched, the device identification may be output to the device identification database).
Zhang does not appear to explicitly teach wherein the first classification attribute and the second classification attribute comprise different classification results. In analogous art, Yada teaches wherein the first classification attribute and the second classification attribute comprise different classification results (Para 79, the image classification component can use a first classification model to recognize the type of plant shown in the image, and a second classification model to recognize the plant's condition). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Zhang to include a first classification attribute and a second classification attribute that comprise different classification results, as taught by Yada. One of ordinary skill in the art would be motivated to modify the method of Zhang to include a first classification attribute and a second classification attribute that comprise different classification results in order to ensure a plurality of classification results will be determined, as suggested by Yada (Para 79, this will allow the query expansion component to include both terms “downy mildew” and “anemone” in its reformulated query).
	Regarding claim 18, Zhang-Yada teaches the non-transitory computer readable medium of claim 17, wherein the instructions further cause the processing device to: performing an action based on the second classification attribute (Zhang, Para 0071, If a fingerprint is matched, the device identification may be output to the device identification database).
	Regarding claim 19, Zhang-Yada teaches the non-transitory computer readable medium of claim 17, wherein a first classification result comprises the first classification attribute (Zhang, Para 0085, the operating system of the device is Rasbian and the vendor is ABC) and a second classification result comprises the second classification attribute (Zhang, Para 0071, device identification), and wherein the second classification result is not present in the first classification result (Zhang, Para 0085-0086, packet engine analysis may not provide enough information to identify device). 
	Regarding claim 20, Zhang-Yada teaches the non-transitory computer readable medium of claim 17, wherein the second classification attribute (Zhang, Para 0071, device identification) has a higher granularity than the first classification attribute (Zhang, Para 0085, the operating system of the device is Rasbian and the vendor is ABC, device identification is a subset classification of operating system and vendor).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.T.H./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166